United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    _____________

                                   No. 98-3678WA
                                   _____________

David A. Griffin,                       *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        * On Appeal from the United
                                        * States District Court
Jim Jamison, Inc., doing business as    * for the Western District
Jim Jamison Pest Control, and The       * of Arkansas.
Prudential Insurance Company of         *
America, doing business as Prudential *
Healthcare Systems of Arkansas,         *
                                        *
             Appellees.                 *
                                   ___________

                               Submitted: August 3, 1999
                                   Filed: August 27, 1999
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

RICHARD S. ARNOLD, Circuit Judge.


        This appeal is about lawyers' fees. In this ERISA case, 29 U.S.C. §§ 1132 et
seq., the plaintiff, David A. Griffin, prevailed against one defendant, Jim Jamison, Inc.,
but not against the other, Prudential Insurance Company of America. The District
Court entered judgment against Jim Jamison, Inc., which we shall call Jamison, for
$10,143.00. Plaintiff then applied for an award of fees as the prevailing party, which
the Court granted. The amount awarded, however, was only $5,071.50 (exactly one-
half of the judgment on the merits), instead of the much larger sum requested by the
plaintiff, $35,225.00.

      The District Court's order gave the following reasons for the reduction:

                    The plaintiff chose to add the separate defendant
             Prudential Insurance Company of America, d/b/a Prudential
             Health Care ("Prudential"), as a party, and as Prudential was
             eventually dismissed, the plaintiff's counsel's fee application
             will be reduced accordingly. A further reduction in the
             plaintiff's counsel's fee application is appropriate to reflect
             parity with the plaintiff's award.



David A. Griffin v. Jim Jamison, Inc., No. 97-2018, slip op. at 2 (W.D. Ark., order
filed Sept. 23, 1998).

       The plaintiff objects to this reasoning on two grounds. First, although he
concedes that he did not prevail against Prudential, he asserts that Prudential would
never have been brought into the case absent Jamison's denial, later rejected by the
Court, that it was the plan administrator. And second, plaintiff questions the use of the
word "parity" in the District Court's order, arguing that it shows the Court gave undue
weight to the dollar amount of the judgment on the merits, mechanically awarding
exactly one-half of this amount, while ignoring other factors that should have been
taken into account.

       Our review is for abuse of discretion. We give great deference to the district
courts on fee matters having to do with services performed before them. Those courts
are necessarily more familiar than we are with the members of their own bar and with

                                          -2-
the course of litigation before them, including what lawyers may have done that was
unnecessary and what may have taken up more time than it needed to. The fee
requested in this case was more than three times the amount recovered by plaintiff on
the merits. We are not prepared to say on the basis of the materials now before us that
a reduction to one-half of the amount recovered would necessarily be an abuse of
discretion. We do think, however, that our review function would be materially aided
if the District Court re-thought the matter, having particularly in mind some factors we
shall outline in this opinion.

       1.    We think we understand what the District Court meant by using the term
"parity." It did not intend to require strict proportionality, or any particular
mathematical relationship, between the amount of the judgment and the amount of the
lawyers' fees. It intended, rather, simply to take into account the amount of the
recovery and the results obtained by the lawsuit, which are certainly relevant factors.
See Hensley v. Eckerhart, 461 U.S. 424 (1983).

       2.      Nor is it necessary for district courts to examine exhaustively and
explicitly, in every case, all of the factors that are relevant to the amount of a fee award.
See, e.g., Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974);
Lawrence v. Westerhaus, 749 F.2d 494 (8th Cir. 1984). Here, however, the only one
of these factors mentioned was the amount of the award. It occurs to us that other
factors, in the context of the present case, deserve explicit consideration, including the
following: that three lawyers had declined to represent the plaintiff before he
approached his present counsel (a fact asserted in appellant's brief and not denied by
appellee), and that, on the other hand, plaintiff did not obtain all of the relief he was
seeking, even against the single defendant, Jamison, as to whom he prevailed.

       3.     The other factor explicitly mentioned by the District Court in support of
its decision to reduce the fee award to $5,071.50 was that "[t]he plaintiff chose to add
the separate defendant Prudential . . . as a party, and . . . Prudential was eventually

                                            -3-
dismissed . . .." David A. Griffin v. Jim Jamison, Inc., supra, slip op. at 2. We believe
the District Court was mistaken in this statement. It is true enough that plaintiff chose
to add Prudential, but plaintiff did so only after Jamison (incorrectly) denied being the
plan administrator. Thus, the decision to add Prudential was forced upon plaintiff by
Jamison. It follows, in our view, that at least some of the time expended by plaintiff
in his pursuit of Prudential is fairly chargeable to Jamison as part of a fee award.

       4.      We make the following additional suggestion for proceedings on remand.
The Court, with the help of counsel for both sides, should attempt to determine, as
nearly as may be, which of the hours expended by plaintiff's counsel were attributable
solely to the claim against Prudential. It would be appropriate to disallow these hours
in part, still having in mind that the decision to add Prudential was triggered by
Jamison's incorrect assertion that it, Jamison, was not the plan administrator. Once the
hours are thus divided, the District Court should reconsider its fee award, taking into
account the factors mentioned in this opinion, as well as any other relevant factors. We
intimate no view as to what amount should be awarded, though we do think that an
award somewhat in excess of $5,071.50 would be within the Court's discretion.

     For these reasons, the judgment of the District Court is vacated, and the cause
remanded to that Court with the request that the matter be reconsidered in light of the
comments made in this opinion.

      It is so ordered.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -4-